[gwtykakudrwg000001.jpg]

Exhibit 10.45

 

 

October 29, 2014

 

Michael Gibbs

[******************]

[******************]

 

 

Dear Mike:

 

On behalf of T2 Biosystems, Inc., (the “Company”) I am delighted to make this
offer of employment to you to join us in the role of Corporate Counsel for the
Company beginning December 1, 2014.

 

At T2 Biosystems, our mission is to lower mortality rates, improve patient
outcomes and reduce the cost of healthcare by empowering medical professionals
to make targeted therapeutic treatment decisions earlier.  To this end, you are
joining us at a very exciting stage in our development as a Company!  In
September 2014, we received FDA clearance to sell our first two products, the
T2Dx Instrument and T2Candida Panel, which provide sensitive detection of
specific sepsis-causing pathogens directly from a whole blood specimen in 3-5
hours versus 2-5 days for competitive detection systems.  Published data has
demonstrated that this improvement in time to detection may reduce the current
mortality rate of 40% for those infections to 11%.  We are truly excited to
bring this product to market.

 

This speed and detection capability is made possible by our proprietary magnetic
resonance-based diagnostic technology platform, called T2MR, which has been in
development since our inception in 2006.  Our next two clinical applications for
our T2MR technology will target bacterial sepsis and hemostasis, areas of
significant unmet medical need where existing therapies could be more effective
with improved diagnostics.

 

Mike, we are excited to extend this offer of employment to you.  We think you
can help us fulfill our mission and we believe you’d be a great fit for our
team.  To kick things off, you will find all of the pertinent information
related to our offer of employment in the attached pages.  Please read the offer
carefully and, if it is acceptable, sign and return one copy to my attention
(PDF copy is fine).    

 

If you have any questions, please do not hesitate to contact me at (781)
457-1220 or email at [*********]@t2biosystems.com. We are looking forward to
having you on our team!

 

 

Sincerely,

 

 

 

John McDonough

Chief Executive Officer




 

--------------------------------------------------------------------------------

OFFER OF EMPLOYMENT

 

 

Date of employment:  Should you accept the terms of this offer, your employment
with the Company will commence on December 1, 2014.

 

Background check:  Your employment is contingent upon your successful completion
of a background check, which is required for all employees of the Company.  The
Company will forward you the appropriate documents, and such documents shall be
required to be submitted to the Company by no later than one week prior to your
start date.

 

Position:  You have been offered the position of Corporate Counsel. In this
capacity, you will initially report to John McDonough, Chief Executive Officer.
Your duties and responsibilities will include all those customarily attendant to
such a position, and any other such duties or responsibilities that John
McDonough or the Company may, from time to time, assign to you.  You agree that
you shall not enter into any employment endeavors which may conflict with your
ability to devote the necessary time and energies to the Company’s business
interest while engaged by the Company.  You further agree to comply with all
applicable laws and with all Company rules and policies established by the
Company from time to time.

 

Compensation and Tax Matters:  Your salary shall be $10,416.67 (the equivalent
of $250,000 when annualized), payable semi-monthly and subject to pro-ration for
any partial initial or terminal week during which you are employed, in
accordance with normal payroll practices and schedule of the Company.

 

Beginning in 2015, you will be eligible for an annual bonus of up to 30% of your
annualized base salary based on corporate and personal objectives to be
determined.  The bonus will be earned and paid at the sole discretion of the
Company.

 

All compensation amounts stated are before any deductions for FICA taxes, state
and federal withholding taxes and other payroll deductions required to be made
by the Company under applicable law.  

 

Stock Options:  Subject to the approval of the Board of Directors and your
execution of the Company’s Stock Option Agreement, you will be offered 45,000
shares of T2 Biosystems common stock options under the Company’s Amended and
Restated 2006 Stock Plan.  The exercise price of the options will be equal to
their fair market value on the date of grant as determined by the Board of
Directors. The stock options will have a 4-year vesting schedule with 25% of the
options vesting one year from the vesting commencement date (your start date)
and remaining options vesting in equal monthly installments for the following 36
months.  The terms and conditions of such stock option grant will be more fully
described in the Company’s Amended and Restated Stock Plan.    

 

Fringe Benefits: You will have the opportunity to participate in the Company’s
fringe benefits program.  Currently, these fringe benefits are as follows:

 

 

•

The Company currently provides contributions toward a medical and dental plan
for yourself and immediate family members

 

 

•

Three (3) weeks paid vacation, Company designated holidays, personal holidays
and sick days (see Benefits Summary for more information).

 

Active: 2014

--------------------------------------------------------------------------------

 

•

The Company provides 100% contribution towards Term Life Insurance, Accidental
Death and Dismemberment Insurance, and Short and Long-Term Disability Insurance;

 

 

•

The opportunity to enroll in the Company’s 401(k) Investment and Section 125
Plans based on plan eligibility requirements; and

 

 

•

Pay or reimburse you in accordance with the Company’s reimbursement policies
from time to time in connection with the performance of your duties for the
Company subject to your submission of satisfactory documentation with respect
thereto.

 

The Company reserves the right to amend, delete or change any of its employment
policies and/or benefits at any time in its sole discretion.

 

Non Competition/Non-Disclosure/Invention Assignment Agreement:  No later than on
the first day of your employment with the Company you will be required to sign
the enclosed Non-Competition/Non-Disclosure/Inventions Assignment Agreement
(“Obligations Agreement”) which includes nondisclosure, inventions ownership,
and other provisions that are necessary to protect the Company’s confidential
information, intellectual; property, trade secrets, and customer
relationships.  As you may be given access to such protectable interests, your
employment is contingent upon your signing the Obligations Agreement.  The terms
of the Obligations Agreement will survive termination, for whatever reason, of
the employment relationship.

 

Severance Agreement:  You will be provided with a Change of Control Severance
Agreement (“Severance Agreement”) as part of this employment offer.  This
program provides you with certain benefits in the event your employment is
terminated following a Change of Control, as defined in the Severance Agreement.

 

Prior Agreements: You acknowledge and confirm that you have provided/disclosed
to the Company all restrictive covenants and agreements, including nondisclosure
and confidentiality agreements, to which you are a party.  You agree that you
shall not disclose to the Company or use while an employee of the Company any
confidential or trade secret information obtained by you from other persons or
employers and shall not bring any property upon the Company premises which has
been misappropriated by others.  You also acknowledge that the Company expects
you to honor any prior obligations to former employers to which you remain
bound.

Employment At Will:  Although you are being hired as an employee commencing on
or about December 1, 2014, your employment with the Company shall be at
will.  This means that your employment is not guaranteed for any definite period
of time, and you or the Company may terminate your employment relationship with
or without notice at any time and for any or no reason or cause.  The Company is
not bound to follow any policy, procedure, or process in connection with
employee discipline, employment termination or otherwise.  

Entire Agreement:  This letter (together with the attached Obligations
Agreement) sets forth the entire understanding between the Company and yourself
with respect to your employment by the Company.  All prior discussions,
negotiations, correspondence and other understandings between you and the
Company are superseded, and there are no representations, warranties or
undertakings by the Company or you with respect to your employment by the
Company, which are not set forth in this letter.  

Active: 2014

--------------------------------------------------------------------------------

If you agree with the terms of this offer, please acknowledge your understanding
and acceptance of this offer by signing where indicated below and return to me
by October 31, 2014. We look forward to working with you.

 

 

 

Sincerely,

 

T2 Biosystems, Inc.

 

 

By: ___________________________________________

John McDonough          Date

Chief Executive Officer

 

I have read agree with and accept the items contained in this letter.

 

 

By: ___________________________________________

Michael Gibbs                     Date

 

 

The Immigration Control and Reform Act of 1986 requires that all new employees
complete the I-9 form and submit proof of employment eligibility to work in the
United States within the first three days of their start date.  If accepting
employment the Company will provide you the I-9 form and requests that you
present appropriate documents when you report to the Company and a
representative of the Company will complete the I-9 form with you.  Accordingly,
you will have three days from your start date to submit proof of your
eligibility to work in the United States.

Active: 2014